OFFICE   OF THE ATTORNEY      GENERAL       OF TEXAS

                           AUSTIN




Illhorrblr   T. Ii. Friable
?lrrt ASEdstant State Suprrlntrndsnt         or
T'ublio lriirtruotloa
Aui3tin,   Toxar
Dear sir:




                                                     or iuetiat  20,  19b2,
                                                    rney Ganrral~ ot
Tao.,   xheraln yo                                   II oi thlr D.p&rt-
lPCUltOA th8 FtWSt                                  ohed letter,    640,
dresse4 to Dr. L.                                    48d     or   sah001~,
                                             0 Conzaler In40 andent
                                                      hos th is rttaohti

                                           of the l&win-Thorabnrg
                                         sa rlrotlon  thr 23r4 day
                          ths   purp05e      or lotting    (I a6btmm00
                         irty   C'SltSper humlie dOlh?#   tdla-
                          rerulted   in 8 tie tote.  The trust~rr
                         I cleotioo rt the oasrliest bate poa-
                         0860 *util!e tbra or thr t1rr md uB4.r
                         y may hold the next dwtioa?’
           The answer to the above qusstlon lr iouad in brtlol~
4785, Vernon’s Annotateal Civil Statutea     as aaerda4 by Aotr
1935, uth Legislature,    2nd C. S., p. 1675, Ch. Cfi, rrleth
to sohool dirtriot  miz!tenanw   tax oleotlon,   wbleh provider
in part1
Bonorsblr      t.    Y. hImblo,           paga 2


               w mid 8aintenanor     tar propoaitimk 10 drrad
       at  en @lrot ion hrl4 for rarh parpoe 0, no o th elrlrotlon
       shall br held thrroior within one yaar trol thr aat.
       or 88i4 li00ti0~. m 00ftd~i0~~11 005a ror 0-0~
       rohool dlatrIot8,    and the boar4 oi trortrw ‘tar lade-
         tn44nt dletrletr,   ahall 0anval)s the return86Bd deolara
       e he rmult or all elrottanr    berrun4rr; u14 ral4 rleotlon
       ahall be held mad ocndaated M provided by law ror
       gsr,oral rleotlon,   4xoept a8 protided herain, *

                Ifo are of the oplni~n thd 4 tls veta or the
proprrty      tax paying qudIfla4 rotara or the so!iool Oirtriot,                               .
OD a   M.ht&~nOb           tclX    &UOpOaitiOn      i#   a   dtmE&   Of   tb.e   rOpO#itiOn.
Tiat  a tlr toto defeata the                 aalntsnonoe    ttr prgoalt Pon la
obtloua rrosi the req,uIremnt                 of a ag!orIty    vote to luthorlcr
an additional  ad *r~ore~ tax                 levy 68 protldd     r0r In &tIolr
lII, Section 3, Comtitutlaa                   of Texas, from w-hloh we quato In
part:
                *. , . An4 the letislature     my aathorlra up +64I-
       tional a4 talortn    tax to be levied an4 oollsotad          tithia
       all rohool dirtrlots     hwetorore    iorasd or hwsaftsr
       r-44,      r0r ths further mlntenanoa      or publlt    frtt
       oohoola, and far the rrwtloz        snd l q uip mc   .o?, nt
                                                                 iohool
       brrlldinto thtrola; prdvided that a
       qtdirit4     property kr pey’lnp tote
       rotla& at an alrotlon     to be held for that purpow,           rhall
       rote euch tax. . . .” ( ~5darlIn4~~ ertprUe6 1
                    Th4 ahore      rrqulrtmsnt is 4140 mde In hrtlolr                   2784,
sootlon k, Vornar'e               mnotsted Clril 8tututest
                '90 tax shall bt IstIeC,     eoll cot e4, abrogatwi,
       dlminlshsd     or lnortastd,   and no bond8 rhall bt lrtutd
       htireunder, until such ictloE hsa bcsn euthorlsed          by a
       mtorlt      oi the votes east at an sleotla        he14 in the
       d~ror            such purpoao , at ah! oh acme but pro tar;:
       tax royin@ pu4llrIed voters or mob dlstrlot           rha L
       tatit1ad    to vot4."     (PndculLnlng suppllrU1
                    wile    Art101    t   2953 rslrt4s       to rlsctlon  ~rooadurr
in the      sr45t     or   4 ti4    mte,     this   artfole     has rppllostljn   0a.V
to 414otIOn Of publI4 0rfi04r4, ma not $0 60h00i tar quastionr.
we think this 1s elwlr rrm tbs tenor or Ita laagu434, vthfoh
we quote;
Eonorablo         T’. Y. TripNo,   pa&a )


                 .At   any dorotion, ii thora be an aqua1 BUtbOr
         or +otw6ltwi       to two a aore poreoar ia the 8~6
         orti00, exoe t 4xooutlra       orrioorr as prwlded in
         thr CoXistltu i0B       ARK no ona l lOCte4 thorrto,   the
         otiloar     tO~who6
                         t    4 ha returns are sad8 shall deolaro
         such tleotlon     rold as to such 0rri0e on1        and shall
         irn4diately     order another lleotlon to iiI i such orri00;
         tid notice shall be eiren, and such othsr 4leotIon
         rhall be held In the smo manner ar the &rnrrsl eleo-
         tion..

                   Thlr view 1s ~oonriruied by th4 tollowlng    proviso
in Artiole         2785, rtlating  to aohool aalatenaaor    tax  oleo-
tlonrl
                *And such rltctfon shall       bo ha14 an4 conduotad
         as protidsd by law rar gmsral         rleotions, exoqt as
         heroin srov164d.w (OnderlininE        mpcli44)

             Nthouch -40 are not advlaed em to vhrther or not
the election In question proposed an orlglaal      mlatanmoe
tax or en lnoreasr or deeresa8 CC an 4xfrtl.w      school d.lr-
triot maintananoe tax, w4 wish to point out that under
Artlolr   2794, It a school aalntanano4    tax has bean authorlrad,
no tl4ctIon   may be h415 to inoreaso or dtcrtasr that tax
tmtll. two y4rus artrr the rlrotlon    uhloh ruthorlsed   the tax.
HoCall   1, L4ti8, 263 S.P. 325.
                You are thtrtrort ad~lsed that a8 tha mlntsaano4
t4x propoaltloa      ror the NaurIn-Thorabwg     CommonSohool Dlr-
trlct    resulted   In a tie vote on April 23, W2,       tbrt proposI-
tlan was thaa drreatrd an& no other school dlstriot 8aintmenoa
tax   elrotlon    can be held in t+:ls d.Istrlot  within one year of
April 23, 1942.
           You are rurthsr aGtIsed in ths crcnt this sohool
distrlot ha8 herttorore  authorit4d and letird a sohool dts-
triot aainttaanoe tax, that under Artiole 2794 BO 4lrOtiOB
to iaoruro e 4aaraareon airtiag sohool airblot
a a lnto nmo o ta xln be hold withla two rearm of tho
rlrrtion whioh aothofised thr oxlstlag tu.
                                   very trP4   ~Ourrn




                                         eajsraln Uoodall